Bonner, Associate Justice.
In this case there is no question as to the validity of the judgments, executions, and levies by which the sales were made under which the appellee, Robert Brewster, purchased the property in controversy; but to avoid the effect of the same it is contended—
First. That appellee holds the property in trust for appellant.
Second. That the consideration paid was grossly inadequate.
*263I. By virtue of these sales, appellee obtained the legal title to the property.
Although' it is the settled law of this court, that a trust can be shown by parol evidence to have attached to the legal title, it is also well settled, that the same cannot be established 7 7 except by clear and satisfactory testimony. (Mead v. Randolph, 8 Tex., 191; Hall v. Layton, 16 Tex., 262.)
The burden of proof that such trust existed was upon the appellant, and the testimony was conflicting. Under the well-established rules of practice of this court, the judgment in- favor of appellee sustaining the legal title should not be disturbed. (Carter v. Carter, 5 Tex., 93 ; Rich v. Fergurson, 45 Tex., 396.)
H. It is also the settled law of this court, that mere inadequacy of price is not sufficient to authorize a sheriff’s sale to be set aside. (Moore v. Lowery, 27 Tex., 542.)
The testimony as to whether the price paid in this case "was inadequate, was also conflicting. “ Under the rules of law applicable to the case as presented to us, the judgment should be affirmed.” (Stroud v. Springfield, 28 Tex., 676.) It is accordingly so ordered.
Affirmed.